Citation Nr: 1627997	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a nerve disorder of the feet and lower extremities, to include as due to a service-connected back disability.

2. Entitlement to service connection for an arm and hand injury, to include neuropathy of the upper extremities, to include as due to a service-connected back disability.

3. Entitlement to service connection for a skin condition, to include shingles, eczema, or dermatitis.

4. Entitlement to service connection for a bilateral eye disability, claimed as temporary blindness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his July 2011 VA Form 9 (substantive appeal), the Veteran requested a videoconference Board hearing; he withdrew the request in a November 2014 statement.

In an October 2014 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran has not been diagnosed as having a nerve disorder of the feet and lower extremities.

2. The Veteran has not been diagnosed as having an arm and hand injury, to include neuropathy of the upper extremities.

3. A skin condition, to include shingles, eczema, or dermatitis, was not manifested in service and is not shown to be related to service.

4. A bilateral eye disability, claimed as temporary blindness, was not manifested in service and is not shown to be related to service.


CONCLUSIONS OF LAW

1. Service connection for a nerve disorder of the feet and lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. Service connection for an arm and hand injury, to include neuropathy of the upper extremities, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3. Service connection for a skin condition, to include shingles, eczema, or dermatitis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. Service connection for a bilateral eye disability, claimed as temporary blindness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Asist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements have been met with regard to these claims.  A December 2008 letter notified the Veteran of the information needed to substantiate and complete his claims of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letters prior to the adjudication of these issues, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support these claims.

The Veteran was provided August 2014 VA examinations in connection with his claims for service connection for a nerve disorder of the feet and lower extremities and for an arm and hand injury, to include neuropathy of the upper extremities.  The Board finds the examination reports contain adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary with regards to these claims.

The Veteran was not afforded a VA examination for his claims for service connection for a skin condition and a bilateral eye disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to these claims, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board concludes an examination and opinion with respect to these claims for service connection for a skin condition and a bilateral eye disability is not needed, as there is no evidence of an event, injury, or disease in service, or of a nexus between any current symptoms and the Veteran's service.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439   (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Feet, Lower Extremities, Arm, Hand, and Upper Extremities

The Veteran contends he has a nerve disorder of the feet and lower extremities and an arm and hand injury, to include neuropathy of the upper extremities, due to his military service, or, alternatively, due to his service-connected back disability.  In his November 2008 claim, he reported he was treated for nerve damage to his feet in 1977 and for an arm and hand injury in 2004.

The Veteran's service treatment records reflect treatment in February 1981 for back pain that occasionally radiated to the right lower extremity.  He reported occasional paresthesia of the right leg and fasciculation of both legs.  In a March 1981 Report of Medical History, the Veteran reported swollen or painful joints; bone, joint, or other deformity; painful or "trick" shoulder or elbow; and foot trouble.  In May 1981, he complained of pain in the middle toe of his left foot and pain and tenderness over his fourth toe.  In August 1983, he reported pain and swelling in his left thumb after being struck with a baseball, which was diagnosed as a sprain.  In January 1991, he had a Morton's neuroma of the third web space of the right foot successfully excised, which was noted to have followed a successful surgery for Morton's neuroma of the left foot.

On August 2014 VA back examination, the examiner noted the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.

On August 2014 VA foot conditions examination, the examiner noted the Veteran had Morton's neuroma bilaterally, with the left foot diagnosed in 1982 and the right foot in 1991.  The examiner noted the Veteran stated he had no problems after the surgeries, and that he had complete resolution of his foot pain symptoms.  Therefore, there were no residuals of Morton's neuroma.  X-rays did show degenerative changes of the feet; however, the examiner noted these were due to aging and unrelated to the Morton's neuroma.  The examiner further stated it was less likely than not that "nerve damage" from Morton's neuroma was due to service, as there was no evidence of residual nerve damage.

On August 2014 hand and finger conditions examination, the Veteran stated he did not recall what kind of problems he had with his hands and fingers in service, but that he was a mechanic and worked with his hands and fingers all the time.  He reported no treatment for a hand or finger condition post-service.  The examiner did not make a diagnosis, noting the Veteran denied a hand or finger condition at the time of the examination.  The examiner further opined that the condition was less likely than not incurred in or caused by an in-service injury, event, or illness, as the Veteran did not have a hand or finger condition on examination, and he denied having a hand or finger condition that was diagnosed or treated after separation from service.

The Board finds that the evidence of record does not support a finding of service connection for a nerve disorder of the feet and lower extremities and an arm and hand injury, to include neuropathy of the upper extremities.

The Board finds the VA examiner's opinions to be the most probative evidence of record regarding the relationship between the Veteran's claimed feet, lower extremity, hand, arm, and upper extremity conditions and service.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's claimed conditions were related to service, on the basis that the Veteran did not have the claimed conditions, to include radiculopathy related to his service-connected back disability.

The Board has also considered the statements from the Veteran stating he has the claimed disabilities.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis.  Therefore, he is not competent to state that he has a diagnosed  nerve disorder of the feet and lower extremities and an arm and hand injury, to include neuropathy of the upper extremities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed nerve disorder of the feet and lower extremities and an arm and hand injury, to include neuropathy of the upper extremities.

Here, because there is no diagnosis, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no period in appellate status during which the Veteran had a nerve disorder of the feet and lower extremities and an arm and hand injury, to include neuropathy of the upper extremities.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Condition and Eye Condition

The Veteran contends he has a skin condition, originally claimed as shingles, and a bilateral eye condition, originally claimed as temporary blindness, due to his military service.  In his November 2008 claim, he reported he was treated for shingles in 2003, and that the condition began in 2004.  He also reported treatment for "temporary blindness" from 2007 to 2008, and noted it began in 2007.

The Veteran's service treatment records do not reflect complaints of, or treatment for, a skin condition or an eye condition.  In a March 1981 Report of Medical History, the Veteran specifically denied eye trouble or skin diseases.

No treatment records are associated with the claims file that show a skin condition or an eye condition related to the Veteran's military service.  He has not alleged that these conditions began in service, but rather many years after his separation.  See November 2008 Claim.

Further, while the Veteran is competent to report experiencing a skin condition or an eye condition, he is not competent to provide an opinion on the etiology of these disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a nerve disorder of the feet and lower extremities is denied.

Entitlement to service connection for an arm and hand injury, to include neuropathy of the upper extremities, is denied.

Entitlement to service connection for a skin condition, to include shingles, eczema, or dermatitis, is denied.

Entitlement to service connection for a bilateral eye disability, claimed as temporary blindness, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


